Bogdanski, J.
(concurring). In essence the plaintiff claims that the one year durational residency requirement to receive Connecticut’s Vietnam bonus constitutes an unconstitutional infringement on his right to travel. In order to challenge such a residency requirement, however, it is incumbent upon the plaintiff to show that he was a resident of Connecticut at some point in time during that period of one year prior to induction. In other words, he must show that he is a member of the class allegedly adversely affected by the restriction. In this connection it may be noted that the usual challenge to residency requirements in the right to travel cases is brought by a resident plaintiff who complains that he must wait too long to receive some benefit or privilege from the state, such as the right to vote, welfare, medical assistance and the like. Since it is undisputed that the plaintiff was not at any time prior to his induction a resident of Connecticut, he has no standing to pursue this attack.
Even if we assume that Connecticut’s residency requirement of one year is invalid, it cannot be disputed that a condition of bona fide residency for *321eligibility for receipt of a benefit conferred by the state would withstand a constitutional challenge. See Memorial Hospital v. Maricopa County, 415 U.S. 250, 255, 94 S. Ct. 1076, 39 L. Ed. 2d 306 (1974). The requirement that one must be a resident of Connecticut at the time of induction in order to be eligible for a bonus is not only legitimate, it is necessary. A statute authorizing the payment of a veteran’s bonus lacking such a requirement would be subject to attack by a taxpayer on the ground that public funds may not be used to benefit those who served in the quota of other states when it is made without regard to disability or indigency. See Beach v. Bradstreet, 85 Conn. 344, 82 A. 1030 (1912); Lyman v. Adorno, 133 Conn. 511, 521, 52 A.2d 702 (1947). Since the plaintiff was not a resident of Connecticut at the time of his induction he is not entitled to a veteran’s bonus.
I therefore conclude that (1) the plaintiff has no standing to challenge the durational residency requirement because he was not a resident of Connecticut at the time of induction and (2) a requirement of bona fide residency for receipt of a state benefit is constitutional.